DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19218281, filed on Dec. 19, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 18, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: data integration module in claim 10 and signal and processing integration module in claim 11.
The term “module” is a nonce term and is modified by “data integration” and has functional language “for combining the data form the first radar sensor and the second radar sensor to thereby provide a combined output signal.”  The issue is whether module is strictly used as software, hardware or both.  As claimed, module appears to both processes, e.g. “combining,” and output, e.g. “provide a combined output signal (emphasis added).”  See claim 10.  Thus, module appears to be both software and hardware.  Neither the modifier nor functional language provides for structure.  
The specification states “The control module may be integrated with a processor that provides the data integration module, for example they may be different software/ firmware modules operating on the same hardware.”  See Spec. Para. 22.  Algorithms for combining signals are well known such as interleaving, coherent integration, summing, etc.  
The term module is a nonce term and is modified by “processing and integration” and has functional language “processes raw output signals from both of the radar sensors as well as integrating the output from the two radar sensors to provide a combined output signal.”  Neither the modifier nor the functional language provides for structure.  For similar reasons discussed supra, module in this context appears to be both hardware and software because of the term output signal implies at least a node to output the signal.  
The specification states “Figure 4 this processor is a combined signal processing and integration module 30', which performs the integration features provided by the integration module 30 of Figure 3, as well as doing more basic signal processing of the14 radar signals.”  See Spec. Para. 43.  Algorithms for combining signals are well known such as interleaving, coherent integration, summing, etc.  Signal processing such as filtering is well known.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Tsuchihashi (US 2008/0136702) in view of Tektronix (Radar Basics) and Leabman (US 2020/0191945) filed Nov. 13, 2019.  
As to claim 1, Tsuchihashi discloses a presence sensor device (Figs. 2 – 5) for a building, the presence sensor device being for detecting persons (This feature appears to be intended use especially given by the fact that dependent claim 13 appears to incorporate similar features.), wherein the presence sensor device comprises: 
a first radar sensor (Fig. 3 item 21); and 
a second radar sensor (Fig. 3 item 22); 
wherein the first radar sensor is arranged to operate with a first frequency band, a first power consumption, and a first range (Fig. 3 item 21 “Long Range Sensor”), 
with the second radar sensor being arranged to operate with a second frequency band, a second power consumption, and a second range (Fig. 3 item 22 “Short Range”); and 
wherein the first frequency band is lower than the second frequency band, with the first range being longer than the second range (Fig. 3 items 21 and 22).
In the same field of endeavor, Tektronix teaches “Narrow pulse widths mitigate the overlapping of echoes and improve resolution at the expense of transmit power.”  See Tektronix Page 5 Section “Pulse Width” right column, top of page 5.  Tektronix further teaches that “Wider pulses equate to longer-range radars with less resolution, whereas narrow pulses equate to finer resolution but shorter range.”  Id.  Tektronix shows that narrow pulse width corresponds to larger bandwidths whereas wider pulse widths corresponds to smaller bandwidths.  Id. at Fig. 4.  The energy required for determining energy (power consumption) is (Pulse Power x Duty Cycle).  see Tektronix Page 5 left column, top of page.  
The following table summarizes the teachings of Tektronix:  

Range
Power
Resolution
Bandwidth
Long Pulse
Longer
Higher
Lower
Lower
Short Pulse
Shorter
Lower
Higher
Higher

 
In view of the teachings of Tektronix, it would have been obvious to modify, if not already, the long-range sensor 21 of Tsuchihashi to have long pulses in order to increase detection range and modify, if not already, the short-range sensor 22 of Tsuchihashi to have shorter pulses in order to improve resolution thus allowing for the radar system 100 (Fig. 4) of Tsuchihashi to allow for being able to detect far away targets and allowing for improved resolution for closer targets thereby making system 100 of Tsuchihashi more robust.  
Although the features concerning people detection appears to be intended use, the Examiner will address said features now in order to advance prosecution.  
In the same field of endeavor, Leabman teaches “the sensor systems may be located near enough to each other in a house or building that transmitted frequency pulses and reflected RF energy may intermingle between the two sensor systems (Para. 101).” Leabman further teaches “the scanning may have detected a person (Para. 111).”
In view of the teachings of Leabman, it would have been obvious to modify the radar taught by Tsuchihashi in order to apply to people detection thereby improving the marketability of the radar system as taught by Tsuchihashi.  Tsuchihashi in view of Tektronix has advantages such a long range and resolution as discussed supra that could be applied to many different technical fields thereby resulting in more financial gain. 
 The modification of Tsuchihashi’s radar would primarily constitute swapping out any component not calibrated for a frequency range consistent with people detection for the same type of component that is calibrated for a frequency range consistent with people detection while ensuring all components are within the desired frequency range.  
As to claim 2, Tsuchihashi in view of Tektronix and Leabman teaches the presence sensor device as claimed in claim 1, wherein the second radar sensor is arranged to operate with a higher resolution than the first radar sensor such that the presence sensor device is capable of both long-range sensing at relatively low resolution via the first radar sensor and short-range sensing at a relatively high resolution via the second radar sensor (as taught in claim 1.).
As to claim 4, Tsuchihashi in view of Tektronix and Leabman teaches the pressure sensor device as claimed in claim 1, wherein the operating frequency band for the first radar sensor is a frequency that is in the range 800MHz to 25GHz, with the operating frequency band of the second radar sensor being higher than that of the first, and in the range 5-130GHz (Leabman:  Para. 89 “With reference to FIG. 13B, a first scan (scan 1) of the frequency range of 2-4 GHz is performed at a step size of 62.5 MHz (Δf=62.5 MHz), a second scan (scan 2) of the frequency range of 4-5 GHz is performed at a step size of 31.25 MHz (Δf=31.25 MHz), …”).
The frequency range of 2 – 4 GHz overlaps with 800MHz to 25GHz.  The frequency range of 4 – 5 GHz overlaps with 5 – 130GHz.  In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The motivation to have the larger bandwidth for the short-range radar is the same as in claim 1.  
As to claim 5, Tsuchihashi in view of Tektronix and Leabman teaches a presence sensor device as claimed in claim 1, wherein the first radar sensor and second radar sensor comprise respective first and second antenna systems, with both antenna systems being part of a single device (Tsuchihashi: Figs. 4 – 5 show that each radar sensor 19 has antennae 16 & 17 and both antennae are part of system 100).
As to claim 10, Tsuchihashi in view of Tektronix and Leabman teaches a presence sensor device as claimed in claim 1, wherein each radar sensor comprises a processor for processing of the radar data to provide processed radar signals and the presence sensor device comprises a data integration module for combining the data from the first radar sensor and the second radar sensor to thereby provide a combined output signal (Tsuchihashi: Fig. 3 items 23, 24 and 25).
As to claim 11, Tsuchihashi in view of Tektronix and Leabman teaches a presence sensor device as claimed in claim 1, wherein the receivers of both of the two radar sensors are arranged to send output signals from the receivers to a processing and integration module of the presence sensor device, wherein the processing and integration module receives and processes raw output signals from both of the radar sensors as well as integrating the output from the two radar sensors to provide a combined output signal (Tsuchihashi: Fig. 5 item 13 which applies to both radar sensors 19 as shown in Fig. 4).
As to claim 13, Tsuchihashi in view of Tektronix and Leabman teaches a building control system comprising a presence sensor device as claimed in claim 1, wherein the building control system is arranged to use the presence sensor device for one or more of detecting intruders, monitoring the location or movement of people during evacuations and/or identifying the presence of people in relation to control of HVAC systems (Leabman teaches the detection of people as discussed in claim 1.).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  It is well established that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). In order to satisfy the functional limitations in an apparatus claim, however, the prior art apparatus must be capable of performing the claimed function. Id. at 1478. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.  
As to claim 14, Tsuchihashi in view of Tektronix and Leabman teaches a method comprising use of the presence sensor device of claim 1 for the detection of presences such as people (Leabman as discussed in claim 1.).
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Tsuchihashi in view of Tektronix and Leabman in further view of Wieczorek (US 2020/0331486).
As to claim 3, Tsuchihashi in view of Tektronix and Leabman does not teach a presence sensor device as claimed in claim 1, wherein the presence sensor device is arranged to operate in a first mode where the first radar sensor is active and the second radar sensor is inactive and wherein in the first mode sensing of a presence by the first radar sensor triggers switching to a second mode, with activation of the second radar sensor, wherein in the second mode both of the first and second radar sensors are used.
In the same field of endeavor, Wieczorek teaches “a first sensor of the plurality of sensors may be configured to detect a position of the occupant to activate or deactivate a second sensor or a third sensor of the plurality of sensors (Paras. 16 – 17).”
In view of the teachings of Wieczorek, it would have been obvious to provide teachings of Wieczorek to apply the appropriate software programming to the system taught by Tsuchihashi in view of Tektronix and Leabman in order to only have the long-range radar activated unit an object is detected which then triggers the short-range radar thereby conserving overall energy consumption thereby saving costs.  Note that the long-range sensor would be the first of the two sensors to make a detection head on.   
As to claim 15,  Tsuchihashi in view of Tektronix and Leabman does not teach a method as claimed in claim 14, comprising selectively operating the second, higher frequency, radar sensor in reaction to the output of the first, lower frequency , radar sensor, wherein in a first mode the first radar sensor is active and the second radar sensor is inactive and wherein sensing of a presence by the first radar sensor triggers a second mode, with activation of the second radar sensor, where in the second mode both of the first and second radar sensors are used.
Note that language “higher (lower) frequency” is offset by commas and thus treated as a new feature, thus there is no antecedent error.  Note that frequency, e.g. carrier frequency, and bandwidth (frequency range) are not the same thing.  
Leabman teaches at least two frequency ranges wherein one set of frequencies is higher than the other.  The first radar sensor as claimed has the lower frequency which makes sense.  The first radar as claimed is the long-range sensor that requires more power and gain.  More gain is achieved by having a larger antenna which means larger wavelengths meaning lower frequencies.  
Tsuchihashi in view of Tektronix and Leabman does not teach the “activation” feature.  
In the same field of endeavor, Wieczorek teaches “a first sensor of the plurality of sensors may be configured to detect a position of the occupant to activate or deactivate a second sensor or a third sensor of the plurality of sensors (Paras. 16 – 17).”
In view of the teachings of Wieczorek, it would have been obvious to provide teachings of Wieczorek to apply the appropriate software programming to the system taught by Tsuchihashi in view of Tektronix and Leabman in order to only have the long-range radar activated unit an object is detected which then triggers the short-range radar thereby conserving overall energy consumption thereby saving costs.  
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Tsuchihashi in view of Tektronix and Leabman in further view of Bryant (US 4,517,566).
As to claim 6, Tsuchihashi in view of Tektronix and Leabman may or may not teach a presence sensor device as claimed in claim 5, wherein the first antenna system includes a first antenna element or a first array of multiple antenna elements of relatively large dimensions, and the second antenna system is in the form of a second array of multiple antenna elements of relatively small dimensions.  
The Examiner believes the term “relatively” is used to make a size comparison between the two different first and second array of multiple antenna elements claims and thus considers this as satisfying 35 USC 112.  
                    
                        G
                        =
                         
                        
                            
                                4
                                π
                                
                                    
                                        A
                                    
                                    
                                        e
                                    
                                
                            
                            
                                
                                    
                                        λ
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                    
                where G is gain,                     
                        
                            
                                A
                            
                            
                                e
                            
                        
                         
                    
                 is the effective area of the antenna and λ is wavelength which is inversely proportional to frequency.  Thus, the radar sensor with the lowest frequency should have the larger antenna.  Here, the first antennae as claimed has the lowest frequency and thus should have a bigger antenna because it needs to transmit and receive larger wavelengths.  Hence, why the Examiner stated that Tsuchihashi in view of Tektronix and Leabman may or may not teach because this is something one of ordinary skill would have reasonably inferred based on common knowledge of basic Radar fundamental principles. 
An explicit teaching is found in Bryant which teaches “Aside from the fact that antenna size for a given value of gain is proportional to wavelength, and hence inversely proportional to e.m. frequency, … (col. 2 ll. 15 – 20)”
In view of the teachings of Bryant, it would have been obvious to one of ordinary skill at the time of filing to employ smaller antennae for smaller wavelengths thereby reducing costs by not unnecessarily employing the same size antenna for both radar sensors knowing that one of the said sensors would not require as large of an antenna as compared to the other one of said radar sensors.  


Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Tsuchihashi in view of Tektronix and Leabman in further view of Alland (US 20170309997 A1).
As to claim 12, Tsuchihashi in view of Tektronix and Leabman does not teach a presence sensor device as claimed in claim 1, comprising one or more further radar sensors with further differing capabilities.
In the same field of endeavor, Alland teaches three antennae having short range, medium range and long-range detection as shown in Fig. 4.
In view of the teachings of Alland, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Tsuchihashi in view of Tektronix and Leabman to include a third antenna for medium range capabilities in order to improve overall range detection and resolution thereby allowing for more targets to accurately be detected as shown in Alland’s Fig. 4.  
Claims 8 – 9 is rejected under 35 U.S.C. 103 as being obvious over Tsuchihashi in view of Tektronix and Leabman in further view of Dejaegher (US 4,825,214).
As to claim 8, Tsuchihashi in view of Tektronix and Leabman teaches a presence sensor device as claimed in claim 1, wherein the presence sensor device is for detecting presences such as people in a monitored zone and the monitored zone comprises: 
a long range detection zone where the first radar sensor with its longer range is used (Fig. 3 “Long Range Sensor” item 21), and
where presences may only need to be detected without the need for any additional detection information such as positioning (not taught); and 
a short range detection zone, covering a lesser area than the long range detection zone (Fig. 3 “Short Range Sensor” item 22),
where the second radar sensor is used in order to determine both distance and position when a presence is detected in the short range detection zone (Para. 10 “the signal processing units 23 and 24 determine the distance, direction and velocity of the objects.”  Note that claim 8 does not proscribe the long-range sensor from also determining distance and direction (position).).
The Examiner is interpreting positioning as both range and direction.  The Examiner is interpreting the “long range detection zone” to be a zone detected by the long-range radar excluding the “short range detection zone” because the “long range detection zone” overlaps with the “short range detection zone” thus this is the only possible interpretation that meets the requirements of 35 USC 112.  The specification also indicates that each of its radar sensors may comprise a singular antenna or an antenna array which comprises a plurality of radiating elements.  See Spec. Para. 14.  The Examiner now interprets the radar sensors each as having only a single, singular antenna.  Based on fundamental radar concepts, a singular antenna alone cannot possibly determine direction but only range.  Thus, based on Examiner’s interpretations, it would not even be possible to determine a direction to a target that is in the “long range detection zone.”  
Tsuchihashi teaches both the long-range and short-range radars each determine range and direction.  See Tsuchihashi Para. 10.  Also, note that each antenna in Tsuchihashi is an antenna array comprising a plurality of elements and thus each “antenna” is capable of determining direction. 
The invention of Tsuchihashi is directed to collision avoidance.  See Tsuchihashi Para. 5.  However, the Examiner does not believe it would be necessary to need to know the direction to a target to is far away because the risk of collision would be low.  
In the same field of endeavor, Dejaegher teaches “Radars with single antennas are used, in general, for measuring long ranges (col. 1 ll. 22 – 23).”
In view of the teachings of Dejaegher, it would have been obvious at the time of filing to modify the antenna of the long-range sensor of Tsuchihashi in view of Tektronix and Leabman to have a singular antenna thus saving cost by not having multiple antennae.  As such, it would not be possible to determine direction to far away targets in the “long range detection zone” as interpreted.  
As to claim 9, Tsuchihashi in view of Tektronix and Leabman teaches a presence sensor device as claimed in claim 8, wherein the first radar sensor and the second radar sensor are used together to sense presences in the short range detection zone (Tsuchihashi: Fig. 9 the shaded area item 8.).

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach all the features of claim 7.  The Examiner does not believe it would be reasonable to modify the prior art of record to meet the scope of claim 7 without, for example, using hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648